Per Curiam.

Appellant makes various allegations regarding the procedures used in the consideration of his case by the court of appeals which essentially relate to the sufficiency or credibility of the evidence presented by the appellee to prove that all the files relative to appellant’s criminal case had been sent to him.
*235Even assuming, arguendo, that appellee had a mandatory duty to provide appellant with the requested materials, appellant has not shown that this duty was not fully complied with by appellee.1
The judgment of the court of appeals dismissing the complaint is affirmed.

Judgment affirmed.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.

 In State, ex rel. Huff, v. Carson (1983), 3 Ohio St. 3d 22, this court was presented with a mandamus action similar to the one herein. In Huff, this court did not decide the issue of whether an attorney is an officer of the court for the purpose of providing “* * * all papers and property to which the client is entitled * * *” (DR 2-110), and thus amenable to an action in mandamus. We need not reach that issue in the instant case.